        Case 2:19-cr-00373-CFK Document 34 Filed 07/16/20 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                               :
      UNITED STATES OF AMERICA :                        CRIMINAL ACTION
               Plaintiff,      :
                               :
      v.                       :                        No. 19-373
                               :
      MYLES HANNIGAN           :
               Defendant.      :

                                    ORDER

      AND NOW, this 16th day of July 2020, upon consideration of Defendant’s

Motion for Compassionate Release (ECF No. 29), the government’s response

(ECF No. 30) and Defendant’s reply in support (ECF No. 32), it is hereby

ORDERED and DECREED Defendant’s Motion for Compassionate Release

(ECF No. 29) is DENIED.


                                                  BY THE COURT:

                                                  /s/ Chad F. Kenney

                                                  CHAD F. KENNEY, JUDGE




                                        1
